United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       April 1, 2011

                                          Before

                          Hon.  DIANE S. SYKES, Circuit Judge

JENNY RUBIN, et al.,                               ]   Appeal from the United
        Plaintiffs-Appellees,                      ]   States District Court for
                                                   ]   the Northern District of
and                                                ]   Illinois, Eastern Division.
                                                   ]
DEBORAH D. PETERSON,                               ]   No. 1:03-cv-09370
        Intervening-Appellee,                      ]
                                                   ]   Blanche M. Manning,
No. 08-2805                          v.            ]        Judge.
                                                   ]
ISLAMIC REPUBLIC OF IRAN,                          ]
        Defendant-Appellant,                       ]
                                                   ]
and                                                ]
                                                   ]
FIELD MUSEUM OF NATURAL HISTORY,                   ]
et al.,                                            ]
        Intervenors.                               ]
                                                   ]
                                                   ]
                                                   ]

        On March 31, 2011, counsel for intervenor the Field Museum of Natural History filed
a letter with this court on behalf of the Museum and intervenor the University of Chicago’s
Oriental Institute. In the letter, which we construe as a motion to correct our opinion of
March 29, 2011, counsel asks us to alter footnote 3 at page 6 of the slip opinion, which
currently begins: “The Rubin plaintiffs are pursuing similar litigation against Boston‐area
museums that possess artwork owned by Iran.” Counsel suggests changing the sentence to:
“The Rubin plaintiffs are pursuing similar litigation against Boston‐area museums that
possess artwork alleged to be owned by Iran.” 

       The motion is GRANTED. Footnote 3 shall be amended as suggested. We agree with
counsel that this change correctly represents the status of the Boston‐area action and is
consistent with our characterization of the action later in the opinion as “execution
proceedings brought by the Rubin plaintiffs to attach property in the possession of a
museum at Harvard University but alleged to belong to Iran.”